DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on July 17, 2022 has been reviewed by the examiner and entered of record in the file.  
3.	Claims 21 and 30 are amended. Claims 21-39 are pending in the instant application. 

Previous Claim Rejections - 35 USC § 112(a)
4.	Claims 21 and 30 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Upon further consideration of the amendments to claims 21 and 30, Applicant’s  arguments are persuasive. The previous written description rejection is withdrawn.


Previous Claim Rejections - 35 USC § 112(b)
5.	Claims 21 and 30 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Upon further consideration of the amendments to claims 21 and 30, Applicant’s  arguments are persuasive. The previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
6.	Claims 21-39 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Kavey-2, U.S. Pat. No. 6,211,229 B1, in view of Rodenbeck, in view of Pinder, Drugs (1977), in view of Gillin et al, and WHO.
7.	Applicant traverses the previous obvious rejection of claims 21-39 over Kavey-2, Rodenbeck, Pinder, Gillin et al., and WHO, arguing that none of the cited references alone or in combination teach or suggest all of the claimed features of independent claims 21, 25 and 30. In particular Applicant argues that none of the references teach the limitation of the administration of doxepin therapy for treating sleep maintenance insomnia, where said administration does not cause rebound insomnia.
	Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a different combination of references than those applied in the prior rejection of record, wherein Patel et al. teaches the limitation of administering low dose doxepin for treating sleep maintenance insomnia, where said administration Is not known to cause rebound insomnia.
	The previous obviousness rejection is withdrawn.  However, please refer to the newly applied obviousness rejection, below.
	
New Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 21, 23-25, 27-30, 32-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillin et al, “Rebound Insomnia: A Critical Review,” (1989) in view of Schutte-Rodin et al. and in view of Patel et al., STEPS: New Drug Reviews (2011).
	Amended claim 21 is directed to a method of treating sleep maintenance insomnia in a patient suffering from sleep maintenance insomnia and at risk of rebound insomnia, comprising:
	 identifying a patient suffering from sleep maintenance insomnia, determining that the patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications, providing information to the patient that about 1 mg and about 6 mg of doxepin is effective to treat the sleep maintenance insomnia and does not cause rebound insomnia resulting from the treatment even upon abrupt discontinuation; and administering doxepin or a salt thereof to a patient, based on the determination that the patient is at risk of rebound insomnia and the information that doxepin is effective to treat the sleep maintenance insomnia and does not cause rebound insomnia resulting from the treatment even upon abrupt discontinuation, wherein the daily dosage of doxepin is between about 1 mg and about 6 mg.  Claims 23 and 24 depend from claim 21 and limit the dosage amount of doxepin to about 3 mg (claim 23) and about 6 mg (claim 24).  Claim 34 depends from claim 21 and limits the non-doxepin sleep medication to a benzodiazepine. 

Amended claim 25 is directed to a method of treating insomnia in a patient without causing rebound insomnia even upon abrupt discontinuation of the treatment, the method comprising:
 identifying a patient using one or more non-doxepin sleep medications for the treatment of insomnia, determining that the patient is at risk of rebound insomnia, discontinuing the patient’s use of non-doxepin sleep medication, and administering doxepin or a salt thereof to a patient, based on the doxepin or salt thereof being effective to treat the insomnia without causing rebound insomnia resulting from the treatment even upon abrupt discontinuation, wherein the daily dosage of doxepin is between about 1 mg and about 6 mg.  Claims 28 and 29 depend from claim 25 and limit the dosage amount of doxepin to about 3 mg (claim 28) and about 6 mg (claim 29). Claim 36 depends from claim 25 and limits the non-doxepin sleep medication to a benzodiazepine.
	Amended claim 30 is directed to a method of treating sleep maintenance insomnia, comprising identifying a patient using one or more non-doxepin sleep medications for the treatment of insomnia, wherein the non-doxepin sleep medication has rebound insomnia as a potential side effect, discontinuing the patient’s use of the non-doxepin sleep medication, providing information to the patient indicating that rebound insomnia is not a side effect with the use of 1 mg and about 6 mg of doxepin for the treatment of sleep maintenance insomnia even upon abrupt discontinuation, and selecting a doxepin therapy protocol for treating the patient’s sleep maintenance insomnia, wherein the daily dosage of doxepin is between about 1 mg and about 6 mg.  Claims 32 and 33 depend from claim 30 and limit the dosage amount of doxepin to about 3 mg (claim 32) and about 6 mg (claim 33).  Claim 38 is drawn to claim 30 and limits the non-doxepin sleep medication to a benzodiazepine.

Gillin et al. teach the administration of non-doxepin sleep medication to insomniac patients resulting in rebound insomnia, i.e., “a worsening of sleep compared to pretreatment levels, has been reported upon discontinuation of short half-life benzodiazepine hypnotics,” (see page 2, first paragraph under “Summary”). 
Thus, a medical practitioner would necessarily consider that a patient suffering from sleep maintenance insomnia with a history of taking one or more non-doxepin sleep medication for insomnia resulting in rebound insomnia, is at risk of rebound insomnia. Gillin et al. are silent to the administration of doxepin.
	Yet, Schutte-Rodin et al. discuss the management of chronic adult insomnia, suggesting the strategy of changing sleep medications, i.e., “[w]hen a single treatment or combination of treatments has been ineffective, other behavioral therapies, pharmacological therapies, combined therapies, or reevaluation for occult comorbid disorders should be considered. (Consensus),” (page 488, left column under “Treatment Goals/Treatment Outcomes”).
	 In particular, Schutte-Rodin et al. teach that “[a]lthough medications can play a valuable role in the management of insomnia, a subset of chronic insomnia patients may have limited or only transient improvement with medication. As recommended, alternative trials or combinations may be useful; however, clinicians should note that if multiple medication trials have proven ultimately ineffective, cognitive behavioral approaches should be pursued in lieu of or as an adjunct to further pharmacological trials. Additionally, the diagnosis of comorbid or other insomnias should be reconsidered`,” (page 501, right column under “Pharmacological Treatment Failure”).
	And, Patel et al. teach the administration of Silenor® (low dose doxepin) “for the treatment of insomnia characterized by difficulty maintaining sleep,” (i.e., sleep maintenance insomnia) [emphasis added], (page 1, paragraph at top of page). Patel et al. teach that no evidence of rebound insomnia has been reported following the administration of doxepin (page 1, right column, first paragraph). Patel et al. teach a dosage range of 3 mg to 6 mg (see the Table at the top of page 1), which is within the range of between about 1 mg to about 6 mg, required by claims 21, 25 and 30.
	 Thus, one skilled in the art would have a reasonable expectation of successfully treating sleep maintenance insomnia in a patient in need thereof by administering a low therapeutic dose of doxepin, wherein said patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications. One of skill in the art would be motivated to switch sleep medications to low dose doxepin in view of the teaching of Patel et al. (i.e., doxepin results in no incidence or very low incidence of rebound insomnia).  
Regarding the recitation of “providing information to the patient that about 1 mg and about 6 mg of doxepin is effective to treat the sleep maintenance insomnia and does not cause rebound insomnia resulting from the treatment even upon abrupt discontinuation…” in claim 21, and “providing information to the patient indicating that rebound insomnia is not a side effect with the use of about 1 mg and about 6 mg of doxepin for the treatment of sleep maintenance insomnia even upon abrupt discontinuation…” of claim 30, Schutte-Rodin et al. discuss that “[t]he following guidelines apply to prescription of all medications for management of chronic insomnia: (Consensus) • Pharmacological treatment should be accompanied by patient education regarding: (1) treatment goals and expectations; (2) safety concerns; (3) potential side effects and drug interactions; (4) other treatment modalities (cognitive and behavioral treatments); (5) potential for dosage escalation; (6) rebound insomnia” [emphasis added] (page 489, left column, second paragraph).  In the present case, the combined teachings of Gillin et al., Schutte-Rodin et al and Patel et al. teach the same method of administering the same drug, doxepin, in a similar low dosage range, to the same patient population, a patient with sleep maintenance insomnia having a history of rebound insomnia while taking non-doxepin sleep medication, with the knowledge that doxepin has little to no incidence of rebound insomnia. As guided by Schutte-Rodin et al., the medical practitioner would be motivated to educate the patient on the necessary consideration of a potential side effect of rebound insomnia (or lack thereof).
  As such, claims 21, 23-25, 27-30, 32-34, 36 and 38 are prima facie obvious.

10.	Claims 22, 27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillin et al., “Rebound Insomnia: A Critical Review,” (1989) in view of Schutte-Rodin et al. and in view of Patel et al., STEPS: New Drug Reviews (2011), as applied to claims 21, 25 and 30, above, and further in view of Kavey, U.S. 6,211,229 B1. 
	Claims 21, 25 and 30 are addressed in detail, above.
	Claim 22 depends from claim 21 and limits the dosage amount of doxepin to about 1 mg. Claim 27 depends from claim 25 and limits the dosage amount of doxepin to about 1 mg. Claim 31 depends from claim 30 and limits the dosage amount of doxepin to about 1 mg.
	Gillin et al. in view of Schutte-Rodin et al. and Patel et al. motivate one of skill in the art to treat sleep maintenance insomnia in a patient in need thereof, wherein said patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications, by administering a low therapeutic dose of doxepin (i.e. 3 mg- 6 mg) based on evidenced that doxepin results in no incidence or very low incidence of rebound insomnia. Gillin et al. in view of Schutte-Rodin et al. and Patel et al. are silent to a dosage amount of 1 mg doxepin.
	Yet, Kavey explicitly teaches treatment of sleep maintenance insomnia in a patient in need thereof comprising administering low dose doxepin in an amount of 2 mg (see Example 17, columns 5-6).
Kavey additionally discusses treating insomnia comprising administering doxepin at a dosage of about 10 mg or less, which fully encompasses a dosage of 1 mg, required by claims 22, 27 and 31(column 2, lines 50-52). One of skill in the art would immediately recognize that the low therapeutic dosage amount of doxepin (taught by Kavey) would result in reduced incidence of any side effects, including rebound insomnia.
	Accordingly, it would be obvious to one of skill in the art to optimize the dosage of doxepin in order to mitigate any potential side effect of sleep medication, i.e. rebound insomnia.
	As such, claims 22, 27 and 31 are prima facie obvious.

11.	Claims 35, 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillin et al, “Rebound Insomnia: A Critical Review,” (1989) in view of Schutte-Rodin et al. and in view of Patel et al., STEPS: New Drug Reviews (2011), as applied to claims 21, 25 and 30, above, and further in view of WHO 34th Expert Committee on Drug Dependence (ECDD), “Critical Review of Zopliclone,” April 2006.
	Claims 21, 25 and 30 are addressed in detail, above.
	Claim 35 depends from claim 21 and limits the non-doxepin sleep medication to a non-benzodiazepine. Claim 37 depends from claim 25 and limits the non-doxepin sleep medication to a non-benzodiazepine. Claim 39 depends from claim 30 and limits the non-doxepin sleep medication to a non-benzodiazepine.
	Gillin et al. in view of Schutte-Rodin et al. and Patel et al. motivate one of skill in the art to treat sleep maintenance insomnia in a patient in need thereof, wherein said patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications, by administering a low therapeutic dose of doxepin based on evidenced that doxepin results in no incidence or very low incidence of rebound insomnia. Gillin et al. in view of Schutte-Rodin et al. and Patel et al. do not teach wherein the non-doxepin sleep medication is non-benzodiazepine.
Yet, WHO teaches that “[s]ince the beginning of its therapeutic use, zopliclone has been found to cause rebound insomnia and anxiety,” (page 10, under “6. Dependence Potential,” first sentence of second paragraph).  Zopliclone is a non-benzodiazepine sleep medication.  
Thus it would have obvious to one skilled in the art to treat sleep maintenance insomnia in a patient in need thereof, wherein said patient is at risk of rebound insomnia based on a history of rebound insomnia while taking one or more non-doxepin sleep medications (specifically zopliclone), by administering a low therapeutic dose of doxepin, based on evidenced that doxepin results in no incidence or very low incidence of rebound insomnia.
As such, claims 35, 37 and 39 are prima facie obvious.

Conclusion

12.	Claims 21-39 are currently pending in the application, and all claims remain rejected.  No claim is presently allowable.

					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611